Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 1 of 31 PageID #: 5264




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

VOTERLABS, INC.                                  : CIVIL ACTION
                                                 :
                      v.                         : NO. 19-524-MAK
                                                 : (Consolidated)
ETHOS GROUP CONSULTING                           :
SERVICES, LLC, et al.                            :


                                      MEMORANDUM
KEARNEY, J.                                                                         August 4, 2021

       A Connecticut software developer signed a service agreement to develop software for

several related companies formed in Texas and Delaware. A Delaware entity with a principal

place of business in Texas and the Connecticut software developer entered into a service

agreement choosing this Court as the selected forum. The contracting parties’ relationship fell

apart and the software developer sued in this Court. After this Court twice narrowed the issues,

the software developer added four Texas citizens, another Delaware entity, and added new

claims. The Texas and Delaware citizens now move to dismiss arguing we may not exercise

personal jurisdiction over the Texas citizens and the software developer otherwise failed to plead

malicious breach of contract, civil conspiracy, and tortious interference claims. After careful

review of the Plaintiff’s plead theories of personal jurisdiction, we grant the Texas citizens’

Motion to dismiss for lack of personal jurisdiction without prejudice to the software developer

possibly addressing potential deficiencies in one last amendment. We also dismiss the software

developer’s claims for tortious interference and civil conspiracy for failure to state a claim.

I.     Facts. 1

       Texan David Terek owns several private companies providing products and services to

car dealerships. All of Mr. Terek’s companies operate out of the same principal place of
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 2 of 31 PageID #: 5265




business in Texas. 2 Two of these entities are organized under the laws of Delaware: Ethos

Group Consulting Services, LLC, a Delaware limited liability company formed in 2008 and

Ethos Group Holdings, Inc., a Delaware corporation. The rest of Mr. Terek’s companies before

us (Ethos Group Services, Inc., Ethos Group Resources, Inc., Ethos Group, Inc.) are incorporated

in Texas. Ethos Group Services, Inc. is the sole member of Ethos Consulting. Ethos Group

Resources, Inc. provides internal management services to the other Ethos entities. 3

                  VoterLabs and Ethos Consulting form a business relationship.

        Connecticut software developer VoterLabs and Ethos Consulting began exploring a

potential business relationship in May 2016. 4        Ethos Consulting as well as its “affiliates

[allegedly] under common control” and VoterLabs entered a Non-Disclosure Agreement

governing the exchange of confidential information while working towards defining the scope of

their future business relationship. 5 Six months later, Ethos Consulting officially hired VoterLabs

to enrich and analyze its data, generate customer profiles, and analyze product opportunities. 6

Ethos Consulting agreed to pay VoterLabs $55,000. 7             VoterLabs created a document

summarizing its analysis of product opportunities and submitted it to Ethos Consulting on March

28, 2017. 8

        Ethos Inc. paid VoterLabs the $55,000 Ethos Consulting contracted to pay. 9 Mr. Terek

invited VoterLabs’ owner Walter Kawecki to Texas to discuss the future of Ethos Consulting’s

and VoterLabs’ relationship. 10 The two met in Texas on April 5, 2017 where Mr. Terek said he

wanted to form a permanent business partnership. 11

       Ethos Consulting held a formal meeting the next day in Mr. Kawecki’s presence where

Mr. Terek announced his plans for an initial public offering and the partnership with

VoterLabs. 12   Mr. Terek proposed: (1) Ethos Consulting would pay VoterLabs to develop



                                                2
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 3 of 31 PageID #: 5266




software for Ethos Consulting at cost; (2) VoterLabs would own the underlying intellectual

property; (3) Ethos Consulting would receive exclusive rights to use the software and underlying

intellectual property in the automotive sector; and (4) Ethos Consulting would compensate

VoterLabs in the form of a one dollar royalty per vehicle sold or leased using the software. 13 Mr.

Kawecki orally agreed to these terms on April 6, 2017. 14

       VoterLabs sent Ethos Consulting a project overview a few weeks later which

(1) identified three software components VoterLabs planned to develop for Ethos Consulting;

(2) provided an eighteen-to-twenty-four-month timeline for development, testing, and

optimization; (3) provided VoterLabs would go into “hibernation,” or cease work for other

clients, while developing the software; and (4) estimated the costs over the next twelve months.

VoterLabs broke its cost estimates into four chunks. 15 For the first three months, VoterLabs

estimated Ethos Consulting would owe $109,700. 16           For months four through six, Ethos

Consulting would owe $142,950. 17 For months seven through nine, Ethos Consulting would

owe $195,450. 18 And for months nine through twelve, Ethos Consulting would owe $228,700. 19

       Ethos Inc. wired VoterLabs the first $109,700 payment on June 8, 2017 and the second

$142,900 payment on September 14, 2017. 20

           Ethos Consulting and VoterLabs negotiate a written Service Agreement.

       The VoterLabs team visited Ethos Consulting’s Texas headquarters to negotiate a written

contract on October 22, 2017. 21 The negotiations continued through December 18, 2017. 22 Mr.

Terek and William Surprise, the general counsel for all Ethos Group entities, represented Ethos

Consulting in the negotiations. 23    Attorney Benjamin Wiles represented VoterLabs in the

discussions. 24 The parties exchanged multiple drafts during the three-month negotiation period

and finalized their terms in a Service Agreement and Statement of Work (the “Service



                                                3
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 4 of 31 PageID #: 5267




Agreement”). 25 The parties signed the Service Agreement on December 18, 2017. 26 The parties

formalized, among other things, the terms of payment. 27 The parties agreed Ethos Consulting

would pay VoterLabs eight “Engagement Payments.” 28 By the time the parties executed the

contract, Ethos Inc. had already made the first two Engagement Payments owed by Ethos

Consulting.29 As long as VoterLabs substantially complied with the Service Agreement, Ethos

Consulting agreed to make the identified payments on (or at a reasonable time after) December

9, 2017 (payment three – $195,450), March 9, 2018 (payment four – $228,700), June 7, 2018

(payment 5 – TBD, between $195,450 and $228,700), and September 5, 2018 (payment six –

TBD, between $195,450 and $228,700). 30       In addition to the Engagement Payments, VoterLabs

would also be entitled to a “Base Royalty” - one dollar per vehicle sold by or through a monthly

user or $250,000 per year, whichever is greater. 31

       The parties agreed Ethos Consulting could terminate the Service Agreement without

cause by giving sixty day written notice. 32 But in the event Ethos Consulting terminated the

agreement, Ethos Consulting would owe VoterLabs “the Base Royalty” for the “Base Royalty

Term,” defined as “a period of ninety-nine (99) years from the [Service Agreement] effective

date, 1% of the Base Royalty for each full month that has elapsed between the [Service

Agreement] Effective Date and the date of termination.” 33

       The parties agreed Delaware would be the chosen forum for litigating disputes “in any

way arising from or relating to” the Service Agreement. 34 Ethos Inc. wired VoterLabs the third

Engagement Payment around December 22, 2017. 35

                       Ethos Consulting’s and VoterLabs’ relationship sours.

       Ethos Resources hired Scarlett Shipp as a Platform Development Engineer around
                  36
December 2017.         Ethos Consulting then failed to pay the fourth Engagement Payment of



                                                 4
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 5 of 31 PageID #: 5268




$228,700 on March 9, 2017. 37 After repeated inquiries from VoterLabs’ Mr. Kawecki about the

delayed payment, Ms. Shipp emailed him around April 4, 2018 asking to speak about the

project. 38 To VoterLabs’ knowledge, Ms. Shipp had not been involved with the project up to this

point. 39 On a call with Mr. Kawecki the following day, Ms. Shipp said the parties should “take a

pause” on development. 40 Mr. Kawecki told her pausing development would harm VoterLabs

and his concerns about project delays from Ethos moving forward. 41

       A high-level Ethos Consulting IT professional told Mr. Kawecki the next day Ms. Shipp

had unclear motives regarding the Project and he did not want VoterLabs to be “ambushed” by

her. 42 At a April 24, 2018 meeting in New Haven, Connecticut, Ms. Shipp stated Ethos

Consulting needed to own the software and its associated intellectual property, notwithstanding

the Service Agreement. 43 Mr. Kawecki expressed a willingness to discuss a possible amendment

to the Service Agreement. 44 Ethos Inc. then wired the Engagement Payment four of $228,700

around April 26, 2018, over a month late. 45

       Ms. Shipp emailed VoterLabs a proposed amendment to the Service Agreement on May

2, 2018, seeking to eliminate Ethos Consulting’s obligation to make Engagement Payments,

without terminating the Service Agreement. 46 Mr. Kawecki then told Mr. Terek he found Ms.

Shipp’s email and proposed amendment to be hostile and contrary to the Service Agreement. 47

Mr. Terek responded he would look into the issue. 48

       Mr. Terek called Mr. Kawecki on May 18, 2018, saying Ethos Consulting would

probably terminate the Service Agreement. 49 Three days later, Ethos Consulting’s General

Counsel William Surprise delivered a notice of termination by email and overnight mail. 50 The

notice cited the clause in the Service Agreement allowing Ethos to terminate without cause by




                                               5
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 6 of 31 PageID #: 5269




giving sixty days’ notice. 51 Ethos Consulting’s notice of termination requested VoterLabs deliver

the unfinished software and work product. 52

       Ethos Consulting and VoterLabs planned to meet in Texas on May 30, 2018 to discuss

next steps. 53 In advance, Ethos Consulting executive Don Judice emailed his colleague Ms.

Shipp, offering to assist with the negotiations with VoterLabs, and attaching an image of a man

holding a bat wrapped in barbed wire with the caption “I’ll be ready.” 54

       The parties met as scheduled in Texas.        Mr. Kawecki said Ethos Consulting owed

VoterLabs the fifth Engagement Payment and a termination payment. 55 Mr. Terek agreed to pay

the $200,000 fifth Engagement Payment but denied Ethos Consulting’s obligation to make a

termination payment. 56 Mr. Terek instructed Ms. Shipp to find an alternative way forward. 57

       Mr. Kawecki emailed Ms. Shipp a week later on June 6, 2018, requesting the fifth

Engagement Payment and asking Ethos Consulting to propose an alternative to the termination

payment, saying, “we’re open to considering anything reasonable you come up with for numbers

– we just want to have a shot at surviving this and preserv[ing] our relationship with you all for

the future.” 58 The June 7, 2018 deadline for Ethos Consulting to make the fifth Engagement

Payment passed without a response from Ethos Consulting. 59

       Ms. Shipp forwarded Mr. Kawecki’s June 6, 2018 email to Mr. Terek on June 11, 2018,

but still no one responded to Mr. Kawecki. 60 Mr. Kawecki followed up on June 15, 2018, and

Ms. Shipp responded, “[n]othing new to report.” 61

       VoterLabs finished the software for Ethos Consulting. Mr. Kawecki emailed Ms. Schipp

on June 25, 2018 telling her the software was ready, attempting to schedule a time to give a

tutorial to Ethos Consulting’s IT team, and inquiring about the status of Ethos Consulting’s

termination payment proposal. 62 Ms. Shipp replied the following day, informing VoterLabs



                                                 6
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 7 of 31 PageID #: 5270




Ethos Consulting did not plan to move forward with the software and telling him General

Counsel Surprise was working on putting together terms of the termination proposal. 63

       Mr. Kawecki and Ms. Shipp spoke on the phone about the termination payment provision

around June 26, 2018. 64 Ms. Shipp said Ethos Consulting did not owe a termination payment,

and Mr. Kawecki disagreed. 65 They agreed to have a follow-up call to further discuss the

termination payment provision. 66 Ms. Shipp organized a call between herself, General Counsel

Surprise, and Mr. Kawecki for July 13, 2018. 67 The parties then reviewed and exchanged

correspondence regarding the negotiations leading to the Service Agreement. 68

       Ms. Shipp emailed Mr. Kawecki a “Release Agreement” and “Patent License” around

July 13, 2018 and copied her colleague Mr. Judice. 69 The proposed documents called for

VoterLabs to release all past, present, and future claims against Ethos Consulting and grant Ethos

Consulting a perpetual, irrevocable, worldwide, royalty-free license to VoterLabs’ patents. 70

Ethos would pay VoterLabs $200,000 in exchange for the license. 71

       Mr. Kawecki called Ms. Shipp and Mr. Judice, 72 asking if Ethos Consulting had proposed

to pay $200,000 for the release and patent license in addition to the $200,000 already owed for

Engagement Payment five. 73 Ms. Shipp and Mr. Judice insisted VoterLabs would only receive

one payment of $200,000 for the release and patent license. 74

       Mr. Kawecki responded by asking why Ethos Consulting thought it could withhold an

amount already owed to obtain a release and a patent license. 75 General Counsel Surprise said

Ethos Consulting had no obligation to make the fifth Engagement Payment because it is not

payable until “90 Days After Receipt of Payment Number 4”, and Ethos Inc. paid the fourth

Engagement Payment No. 4 on April 26, 2018 – more than a month after it became due. 76

General Counsel Surprise argued the Service Agreement does not require Engagement Payment



                                                7
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 8 of 31 PageID #: 5271




five to be made until July 25, 2018, ninety days after April 26, 2018. 77 As July 25, 2018 fell after

the termination date of July 20, 2018, he reasoned Ethos Consulting did not need to pay the fifth

Engagement Payment. 78 The parties ended the call without resolution, but agreed to touch base

again on August 22, 2018. 79

       Ms. Shipp and General Counsel Surprise again disputed the obligation to make the fifth

Engagement Payment on the August 22, 2018 call, for the same reason previously given. 80 The

parties ended the call without resolution. 81 The parties still have not resolved their dispute and

Ethos Consulting has not paid the fifth Engagement Payment or the termination payment. 82

                         VoterLabs sues Ethos Consulting in Delaware.

       Connecticut-based VoterLabs sued Ethos Consulting in this District in March 2019,

asserting two claims for breach of contract and an intentional tort claim captioned “malicious

conduct in aid of an oppressive scheme.” 83 Ethos Consulting moved to dismiss the breach of

contract and malicious conduct claim. Judge Fallon recommended we deny Ethos Consulting’s

motion to dismiss the breach of contract claims, but grant the motion to dismiss the malicious

conduct claim. 84 Judge Fallon explained while Delaware law allows a plaintiff to recover

punitive damages for willful and malicious breaches of contract, Delaware law does not

recognize an intentional tort claim for malicious conduct. 85 Judge Andrews adopted Judge

Fallon’s report and recommendation. 86

       VoterLabs amended its Complaint in April 2020 to replace its dismissed malicious

conduct claim with a malicious breach claim. 87        Ethos Consulting sought dismissal of the

malicious breach claim. Judge Fallon recommended denying the motion, finding the pleadings

“sufficient to allege a malicious breach of contract.” 88 Judge Andrews adopted the Report and

Recommendation. 89



                                                 8
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 9 of 31 PageID #: 5272




       VoterLabs amended its Complaint a second time in May 2021, adding Ethos Inc., Ethos

Resources, Ethos Holdings, and Mr. Terek as defendants. 90 VoterLabs asserted two breach of

contract claims and an unjust enrichment claim against Ethos, Inc. 91            It asserted a civil

conspiracy claim against all Ethos Group entities and Mr. Terek, and it asserted a tortious

interference claim against Ethos Inc., Ethos Resources, and Ethos Holdings. 92

II.    Analysis

       Ethos Group and Mr. Terek now move to dismiss VoterLabs’ second amended Complaint

in part, arguing: (1) we lack personal jurisdiction over the Texas Entities 93 and Mr. Terek;

(2) the gist of the action doctrine bars VoterLabs’ malicious breach claim against Ethos

Consulting; (3) the gist of the action doctrine, economic loss doctrine, and intercompany

conspiracy doctrine bar the civil conspiracy claims against Ethos Consulting, the Texas Entities,

and Mr. Terek; (3) the bootstrapping doctrine bars the tortious interference claims against the

Texas Entities and Ethos Holdings; (4) VoterLabs cannot state a claim for breach of contract

claim against Ethos Inc. because it is not a party to any contract with VoterLabs; and

(5) VoterLabs does not state a claim for unjust enrichment against Ethos, Inc.

       We must first assess whether we have personal jurisdiction over the Texas Entities and

Mr. Terek. Finding we lack personal jurisdiction over Mr. Terek and the Texas Entities, we

dismiss the breach of contract claims against Ethos Inc., the unjust enrichment claims against

Ethos Inc., the civil conspiracy claims against the Texas Entities and Mr. Terek, and the tortious

interference claims against the Texas Entities. We next assess the merits of the malicious breach

claim against Ethos Consulting, the tortious interference claim against Ethos Holdings, and the

civil conspiracy claim against Ethos Consulting and Ethos Holdings. We find VoterLabs states a

claim for malicious breach but fails to state a claim for tortious interference and civil conspiracy.



                                                  9
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 10 of 31 PageID #: 5273




         A.      We grant the Texas Entities’ and Mr. Terek’s motion to dismiss for lack of
                 personal jurisdiction. 94

         The Texas Entities and Mr. Terek move to dismiss all claims against them, arguing we

 have no statutory or constitutional basis to exercise personal jurisdiction over them as they lack

 ties to Delaware, did not engage in conduct in Delaware, and did not create harm in Delaware.

 VoterLabs argues we may exercise personal jurisdiction over Mr. Terek under Section 18-109 of

 the Delaware Limited Liability Act because he formed a limited liability company in Delaware.

 VoterLabs further argues we may exercise personal jurisdiction over Mr. Terek and the Texas

 Entities based on: (1) the forum selection clause in the Service Agreement; (2) the Delaware

 Supreme Court’s Papendick decision; (3) the alleged conspiracy theory of personal jurisdiction;

 and (4) the “litigation itself” theory.

         Federal Rule of Civil Procedure 4(k) allows a federal court to exercise personal

 jurisdiction over a non-resident defendant to the extent provided by the law of the state in which

 the federal court sits. 95 Our exercise of personal jurisdiction must comport with both a Delaware

 statute and with the Due Process clause. 96 We find we lack both a statutory and a constitutional

 basis to exercise jurisdiction over Mr. Terek and the Texas Entities. We dismiss all claims

 against them on the plead theories of personal jurisdiction subject to amendment. We address

 each of VoterLabs’ arguments regarding particular theories of jurisdiction as they relate to the

 constitutional and statutory analyses.

                 1.      We lack a statutory basis for personal jurisdiction over the Texas
                         Entities and Mr. Terek.

         We must analyze two statutes to determine whether we may exercise personal jurisdiction

 over the Texas Entities and Mr. Terek: (1) the Delaware long arm statute and (2) the Delaware

 Limited Liability Act. We first assess whether the Delaware long arm statute confers personal



                                                10
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 11 of 31 PageID #: 5274




 jurisdiction over the Texas Entities and Mr. Terek. We then assess whether the Limited Liability

 Act confers jurisdiction over Mr. Terek.

                             a.   The Delaware Long Arm statute does not confer personal
                                  jurisdiction over the Texas Entities or Mr. Terek.

         We first assess whether we have jurisdiction over the Texas Entities and Mr. Terek under

 the plain language of the Delaware long arm statute. We then assess whether the conspiracy

 theory or “litigation itself” theory allows personal jurisdiction under the long arm statute. We do

 not find jurisdiction under the plain language of the statute, the conspiracy theory, or the

 litigation itself theory.

                   The plain language of the Delaware Long Arm statute does not confer
                                           personal jurisdiction.

         The Delaware Long Arm statute allows us to “exercise personal jurisdiction over any

 nonresident, or a personal representative, who in person or through an agent: (1) Transacts any

 business or performance any character of work or service in [Delaware]; (2) Contracts to supply

 services or things in [Delaware]; (3) Causes tortious injury in [Delaware] by an act or omission

 in this state; (4) Has an interest in, uses or possesses real property in [Delaware]; or (5) Contracts

 to act as surety for, or on, any person, property, risk, contract, obligation or agreement located,

 executed or performed within the State at the time the contract is made, unless the parties

 otherwise provide in writing.” 97 Delaware courts interpret subsections the first two provisions as

 “provid[ing] for specific jurisdiction where the cause of action arises from the defendant’s

 contacts with the forum” and interpret the third provision as “provid[ing] for general jurisdiction,

 which requires a greater extent of contacts, but which provides jurisdiction even when the claim

 is unrelated to the forum contacts.” 98




                                                  11
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 12 of 31 PageID #: 5275




        We address each provision in reverse order of potential applicability. There is no

 evidence the Texas Entities or Mr. Terek contracted to “act as a surety for” an obligation or

 agreement in Delaware or have an interest in real property in Delaware. We do not have

 jurisdiction under the fourth or fifth provision of the long arm statute.

        We also do not find “tortious injury” in Delaware by an act or omission occurring in

 Delaware. VoterLabs is based in Connecticut. The Texas Entities and Mr. Terek are based in

 Texas. All the conduct giving rise to the claims occurred in either Texas or Connecticut, and not

 a single act or omission related to the claims occurred in Delaware. VoterLabs suffered its injury

 in Connecticut.

        We also do not see evidence or allegation of the Texas Entities or Mr. Terek contracting

 to “provide services” in Delaware. Ethos Resources contracted to provide the other Ethos Group

 entities with personnel and facility related services, but it provided these services in Texas, not

 Delaware. And even if it did provide these services in Delaware, VoterLabs’ claims do not arise

 out of this contract. While VoterLabs alleges Ethos Inc. contracted to make payments on behalf

 of Ethos Consulting, jurisdictional discovery did not yield evidence of such a contract aside from

 the payments themselves, which Ethos Inc. sent from Texas to VoterLabs in Connecticut.

        We also do not find jurisdiction under the “transact[ing] business” provision. Mr. Terek

 and Ethos Inc. formed Ethos Consulting in Delaware, and thus arguably “transact[ed] business”

 in Delaware. But we may only exercise jurisdiction under this provision if the claims arise out of

 Mr. Terek’s and Ethos Inc.’s “transact[ions]” in Delaware. 99 As we discuss in more detail below

 in our analysis of the Delaware Limited Liability Act and Papendick, VoterLabs’ claims do not

 arise out of forming Ethos Consulting in Delaware in 2008.




                                                  12
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 13 of 31 PageID #: 5276




        As neither the alleged conduct nor the alleged injury occurred in Delaware, we find no

 basis for our exercise of personal jurisdiction under the plain language of the Delaware Long

 Arm statute.

                       The conspiracy theory does not confer personal jurisdiction.

        Because the Delaware Long Arm Statute allows acts committed “through an agent” to

 trigger personal jurisdiction, the Delaware Supreme Court recognizes a “conspiracy theory” of

 long-arm jurisdiction, “whereby all of the members of a conspiracy may be subjected to personal

 jurisdiction under [the long-arm statute] if one of the co-conspirators, acting in furtherance of the

 conspiracy, committed an act sufficient to invoke long-arm jurisdiction.” 100             To invoke

 conspiracy jurisdiction, the plaintiff must establish: “(1) a conspiracy . . . existed; (2) the

 defendant was a member of that conspiracy; (3) a substantial act or substantial effect in

 furtherance of the conspiracy occurred in the forum state; (4) the defendant knew or had reason

 to know of the act in the forum state or that acts outside the forum state would have an effect in

 the forum state; and (5) the act in, or effect on, the forum state was a direct and foreseeable result

 of the conduct in furtherance of the conspiracy.” 101

        VoterLabs does not establish conspiracy jurisdiction. As discussed in more detail in our

 Rule 12(b)(6) analysis below, VoterLabs does not state a claim for conspiracy because Delaware

 law does not recognize a claim for conspiracy to breach a contract. VoterLabs fails to satisfy the

 first and second elements of conspiracy jurisdiction.          But even if VoterLabs did plead

 conspiracy, VoterLabs still could not establish the remaining elements.             VoterLabs is a

 Connecticut corporation headquartered in Connecticut.              All Ethos Group entities are

 headquartered in Texas, and Mr. Terek resides in Texas. There is no evidence or allegation of a

 single act related to VoterLabs’ claims occurring in, aimed toward, or having an effect in



                                                  13
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 14 of 31 PageID #: 5277




 Delaware.   The parties negotiated, executed, performed under, and terminated performance

 under the contracts from their respective offices in Connecticut and Texas. There is no evidence

 or allegation of foreseeable effects in Delaware.

                   The “litigation itself” theory does not confer personal jurisdiction.

        VoterLabs argues Mr. Terek and the Texas entities are directing litigation in Delaware to

 harm VoterLabs, which allows us to exercise jurisdiction over them. Mr. Terek and the Texas

 Entities argue this theory is inapplicable. We agree with Mr. Terek and the Texas Entities.

        VoterLabs’ “litigation itself” theory derives from Chief Judge Farnan’s 1993 decision in

 Mobile Oil Corp. v. Advanced Environmental Recycling Technology Inc. 102 In Mobile Oil, a

 company sued a defendant in Delaware, seeking to invalidate the defendant’s patents. 103 The

 defendant joined the plaintiff-company’s general counsel as a party and asserted an antitrust

 counterclaim against the general counsel. 104 The defendant argued the general counsel “violated

 federal anti-trust laws by filing declaratory judgment as part of its attempt to monopolize the

 composite products market.” 105 The general counsel moved to dismiss for lack of personal

 jurisdiction, and Chief Judge Farnan denied the motion. 106 Interpreting subsection (3) of the

 Delaware Long Arm statute, which permits jurisdiction over a defendant who causes tortious

 injury in Delaware, Chief Judge Farnan held the general counsel “caused tortious injury in

 Delaware by authorizing [plaintiff-company’s] against [the defendant].” 107

        Mobile Oil is inapposite. In MobileOil, the act of filing a declaratory judgment action in

 Delaware constituted the alleged anticompetitive tort. We have no similar claim. Chief Judge

 Farnan’s analysis in MobileOil does not affect our analysis.




                                                 14
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 15 of 31 PageID #: 5278




                         b.       The Limited Liability Act does not confer personal jurisdiction
                                  over Mr. Terek.

         VoterLabs argues we may exercise jurisdiction over Mr. Terek under Section 18-109 of

 the Limited Liability Act. Mr. Terek argues Section 18-109 does not apply because the claims

 asserted do not relate to the internal affairs or corporate governance of the Delaware entities. We

 agree with Mr. Terek.

         Under Section 18-109, Delaware courts may exercise personal jurisdiction over the

 manager of a limited liability company “in all . . . proceedings brought in the State of Delaware

 involving or relating to the business of the limited liability company.” 108 “An action ‘involves or

 relates’ to the business of [a limited liability company] if: ‘(1) the allegations against [the

 manager] focus centrally on his rights, duties and obligations as a manager of a Delaware

 [limited liability company]; (2) the resolution of this matter is inextricably bound up in Delaware

 law; and (3) Delaware has a strong interest in providing a forum for disputes relating to the

 ability of managers of [a limited liability company] formed under its law to properly discharge

 their respective managerial functions.’” 109 Delaware courts interpret this provision to “narrowly

 refer to corporate governance and the internal affairs of an LLC” and to not extend to ordinary

 “tort or contract claims.” 110

         In SC Botanicals, LLC v. Intragenix Holdings, LLC, a licensor sued its licensee, a

 Delaware limited liability company, and its non-resident managers for breach of contract,

 tortious interference, misappropriation of trade secrets, and fraud. 111 The non-resident managers

 moved to dismiss for lack of personal jurisdiction, and the licensor argued a Delaware court

 could properly exercise jurisdiction over the non-resident managers under section 18-109. 112

 Judge Hall disagreed and dismissed the claims against the managers, holding “[t]he claims

 alleged by Plaintiff against [the managers] do not arise in relation to the corporate governance or

                                                  15
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 16 of 31 PageID #: 5279




 internal affairs of a limited liability company” and section 18-109 “does not provide a basis for

 jurisdiction.” 113

         Like in SC Botanicals, where the plaintiff alleged contract and tort claims unrelated to

 corporate governance or the defendants’ internal affairs, VoterLabs alleges breach of contract

 and various tort claims against Mr. Terek, none of which relate to the corporate governance or

 internal affairs of the Delaware entities. 114 The consent statute does not provide a basis for

 exercising jurisdiction over Mr. Terek. 115

                  2.     We lack a constitutional basis to exercise personal jurisdiction.

         Assuming arguendo we had a statutory basis to exercise personal jurisdiction over the

 Texas Entities and Mr. Terek, we would nevertheless dismiss the claims against them because

 we cannot exercise personal jurisdiction under the Due Process clause.

         We may exercise personal jurisdiction only over those who have “minimum contacts with

 [the forum state] such that the maintenance of the suit does not offend ‘traditional notions of fair

 play and substantial justice.’” 116 There are two types of personal jurisdiction: general and

 specific. We analyze each in turn.

                        a.      We lack general personal jurisdiction over Mr. Terek or the
                                Texas Entities.

         We may exercise general jurisdiction over a defendant who is “essentially at home” in

 Delaware. For individuals, “the paradigm forum for the exercise of general jurisdiction is the

 individual’s domicile.” 117 For corporations, the Supreme Court instructs us to ask whether the

 continuous or systematic contacts “render [the corporation] essentially at home in the foreign

 [s]tate.” 118 Our Court of Appeals refers to a corporation’s “place of incorporation and principal

 place of business” as where it is “at home.” 119 “[E]xceptional case[s]” may exist, where “a

 corporation’s operations in a forum other than its formal place of incorporation or principal place

                                                 16
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 17 of 31 PageID #: 5280




 of business may be so substantial and of such a nature as to render the corporation at home in

 that [s]tate.” 120 But it is difficult to “establish general jurisdiction in a forum other than the place

 of incorporation or principal place of business.” 121 When these rules for general jurisdiction do

 not apply, general jurisdiction may exist if a defendant consents to it. 122

         Mr. Terek and the Texas Entities are “at home” in Texas – the state where Mr. Terek is

 domiciled and in which the Texas Entities are incorporated and maintain their principal place of

 business. We lack general personal jurisdiction absent consent. VoterLabs argues Mr. Terek

 and the Texas Entities consented to personal jurisdiction because they are “closely related” to

 Ethos Consulting, and the Service Contract signed by Ethos Consulting and VoterLabs contains a

 forum selection clause designating Delaware as the forum for litigating disputes. We disagree.

         In TruInject, Judge Hall raised “serious questions about the constitutionality of using the

 ‘closely related’ test to exercise personal jurisdiction over a non-signatory to a contract with a

 forum selection clause,” reasoning, “the exercise of jurisdiction over a party bound by a forum

 selection clause is based on consent.” 123       She continued, “[i]f a party has consented to a

 particular forum in a ‘freely negotiated’ agreement, the party is deemed to have waived their

 right to challenge personal jurisdiction and no further due process ‘minimum contacts’ analysis

 is required.” 124 “But the rationale underlying that rule is absent in cases in which the defendant

 is not even a party to the agreement.” 125 “Under those circumstances,” she concluded, “a court

 should not exercise jurisdiction unless the record otherwise demonstrates ‘minimum

 contacts.’” 126

         We agree with Judge Hall’s sound reasoning. Neither the Texas Entities nor Mr. Terek, in

 his individual capacity, signed the Service Agreement. 127 None took actions in Delaware or

 aimed conduct toward Delaware. As discussed in more detail below, we do not find “minimum



                                                    17
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 18 of 31 PageID #: 5281




 contacts” with Delaware. Absent these minimum contacts based on the presently plead theories

 of personal jurisdiction, we will not find Mr. Terek or the Texas Entities consented to personal

 jurisdiction when Ethos Consulting negotiated a forum selection clause.

                         b.       We lack specific personal jurisdiction over Mr. Terek or the
                                  Texas Entities.

         We may exercise specific personal jurisdiction when: (1) “a non-resident defendant has

 ‘purposefully directed’ his activities at a resident of the forum”; 128 (2) “the plaintiff’s claims . . .

 ‘arise out of or relate to’ the defendant’s activities”; 129 and (3) “exercising personal jurisdiction

 [does] not ‘offend traditional notions of fair play and substantial justice.’” 130

         “There are different considerations in analyzing jurisdiction over contract claims and

 over certain tort claims.” 131    The different standards apply when determining “[w]hether a

 plaintiff’s claims ‘arise out of or relate to’ the defendant’s contacts with the forum state.” 132 To

 establish specific jurisdiction over a contract claim, the plaintiff must first “[i]dentify[] some

 purposeful contact with the forum.” 133 The plaintiff must next establish the claim “arise[s] out of

 or relate[s] to” those contacts by showing “the defendant’s contacts with the forum were

 ‘instrumental in either the formation of the contract or its breach.’” 134 Finally, “the exercise of

 jurisdiction [must] otherwise comport with fair play and substantial justice.” 135

         While the same three-part framework used to analyze specific jurisdiction for contract

 claims also applies to tort claims, 136 we ask different questions when determining whether a tort

 claim “arises out of or relates to” the defendant’s contacts with forum. For intentional torts, our

 Court of Appeals instructs us to apply the “effects test” described in Calder v. Jones to determine

 whether the claims “arise out of or relate to” the defendant’s contacts. 137 “[T]he Calder ‘effects

 test’ requires the plaintiff to show: (1) The defendant committed an intentional tort; (2) The

 plaintiff felt the brunt of the harm in the forum such that the forum can be said to be the focal

                                                    18
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 19 of 31 PageID #: 5282




 point of the harm suffered by the plaintiff as a result of that tort; and (3) The defendant expressly

 aimed his tortious conduct at the forum such that the forum can be said to be the focal point of

 the tortious activity.” 138

         We cannot exercise specific personal jurisdiction over the Texas Entities and Mr. Terek

 because they did not “purposefully direct” their conduct toward Delaware. All the conduct

 giving rise to this case occurred in either Texas or Connecticut, where the parties negotiated the

 Service Agreement, performed their obligations, and terminated their performance. The effects

 of the alleged conduct occurred in Connecticut, where VoterLabs is located.

                               Papendick does not confer personal jurisdiction.

         VoterLabs cites the Delaware Supreme Court’s analysis in Papendick v. Bosch, arguing

 we should exercise personal jurisdiction because the Texas Entities and Mr. Terek availed

 themselves of contact with Delaware by forming Ethos Consulting in Delaware. Papendick is

 inapposite.

         Papendick involved a breach of contract in which a foreign-parent company formed a

 Delaware subsidiary for the purpose of executing the contract allegedly breached. 139 The foreign

 parent company argued the Delaware courts could not exercise personal jurisdiction over it.140

 The Delaware Supreme Court held, “We do not believe that the International Shoe ‘minimum

 contact’ due process standards were intended to deprive Delaware courts of jurisdiction by

 permitting an alien corporation to come into this State to create a Delaware corporate subsidiary

 for the purpose of implementing a contract under the protection of and pursuant to powers

 granted by the laws of Delaware, and then be heard to say, in a suit arising from the very contract

 which the subsidiary was created to implement, that the only contact between it and Delaware is

 the ‘mere’ ownership of stock of the subsidiary.” 141



                                                     19
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 20 of 31 PageID #: 5283




         Unlike in Papendick, where a foreign corporation formed a Delaware subsidiary for the

 purpose of entering the contract at issue, Ethos Inc. and Mr. Terek formed Ethos Consulting

 eight years before VoterLabs and Ethos Consulting first formed their relationship. This evidence

 belies any claim Mr. Terek formed Ethos Consulting for the sole purpose of entering a contract

 with VoterLabs. The Delaware Supreme Court’s analysis in Papendick does not allow us to

 exercise specific personal jurisdiction over Mr. Terek or the Texas Entities.

         B.       We grant in part and deny in part the motion to dismiss for failing to state a
                  claim.

         Having dismissed Mr. Terek and the Texas Entities, we next turn to the claims against the

 Delaware entities: the malicious breach claim against Ethos Consulting, the tortious interference

 claim against Ethos Group Holdings, and the civil conspiracy claim against Ethos Holdings and

 Ethos Consulting. We deny Ethos Consulting’s motion to dismiss the malicious breach claim,

 but we dismiss the tortious interference and civil conspiracy claims for failure to state a claim.

                  1.      We deny Ethos Consulting’s motion to dismiss the malicious breach
                          claim.

         Ethos Consulting moves to dismiss the malicious breach claim, arguing VoterLabs is

 attempting to create tort liability for a contractual breach. VoterLabs argues we should refrain

 from dismissing the malicious breach claim because Judge Fallon and Judge Andrews held

 VoterLabs adequately pled malicious breach. We agree with VoterLabs.

         Judge Fallon recommended Judge Andrews deny Ethos Consulting’s motion to dismiss

 VoterLabs’ malicious breach claim in a Report and Recommendation issued on October 19,

 2020. 142 Judge Andrews adopted the Report and Recommendation on December 4, 2020,

 denying Ethos Consulting’s motion to dismiss VoterLabs’ malicious breach of contract claim for

 failure to state a claim. 143



                                                  20
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 21 of 31 PageID #: 5284




         The law of the case doctrine counsels we refrain from revisiting an earlier holding unless

 we discover new evidence, the law changes, or we find the earlier ruling clearly erroneous. 144

 Finding no new evidence related to the malicious breach allegations, change in the law, or clear

 error, we decline to revisit our colleagues’ earlier rulings. We further note the malicious breach

 of contract claim is simply a breach of contract claim which could allow recovery of punitive

 damages if VoterLabs can prove “willful and malicious” conduct. Although “the intentional

 breach is similar in character to an intentional tort,” 145 it is not a tort claim.

                 2.      We dismiss VoterLabs’ tortious interference claim against Ethos
                         Holdings.

         Ethos Holdings moves to dismiss VoterLabs’ tortious interference, arguing the

 bootstrapping doctrine bars this claim. We agree with Ethos Holdings.

         “To survive a motion to dismiss under Delaware law, a claim for tortious interference

 with business relationships must satisfactorily allege: ‘(1) the existence of a valid business

 relationship or expectancy; (2) knowledge of the relationship or expectancy on the part of the

 interferer; (3) intentional, wrongful interference which induces or causes a breach or termination

 of the relationship or expectancy; and (4) resulting damages to the party whose relationship or

 expectancy has been disrupted.’” 146        VoterLabs must allege “wrongful conduct beyond the

 breach of contract itself in order to satisfy the ‘intentional, wrongful interference element.’” 147

 Delaware law requires a plaintiff bringing a claim based on breach of contract to “sue in contract

 . . . not in tort” to “prevent gratuitous ‘bootstrapping’ of contract claims into tort claims.” 148 “To

 this end, while the same circumstances may give rise to a breach of contract and tortious

 interference claim, a plaintiff bringing the latter claim must allege breach of an ‘independent

 duty imposed by law,’ rather than a “duty which arises . . . ‘by mere agreement of the

 parties.’” 149 “Even an intentional, knowing, wanton, or malicious action by the defendant will

                                                     21
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 22 of 31 PageID #: 5285




 not support a tort claim if the plaintiff cannot assert wrongful conduct beyond the breach of

 contract itself.” 150

         VoterLabs fails to identify an “independent duty imposed by law” Ethos Holdings owed

 to VoterLabs beyond the contractual duty Ethos Consulting owed to VoterLabs. We dismiss the

 tortious interference claim against Ethos Holding under the bootstrapping doctrine.

                  3.     We dismiss VoterLabs’ civil conspiracy claim against Ethos
                         Consulting.

         Ethos Consulting argues we should dismiss the conspiracy claim because inter alia

 breach of contract does not constitute an underlying wrong. VoterLabs argues malicious breach

 of contract is an underlying wrong. We agree with Ethos Consulting.

         To state a claim for civil conspiracy under Delaware law, VoterLabs must plead: “(1) a

 confederation or combination of two or more persons; (2) [a]n unlawful act done in furtherance

 of the conspiracy and (3) [a]ctual damage.” 151 “Although the elements of a claim for civil

 conspiracy are flexible, it is essential that there be an underlying wrongful act, such as a tort or a

 statutory violation.” 152 “A breach of contract is not an underlying wrong that can give rise to a

 civil conspiracy claim.” 153

         We are persuaded by Chancellor Chandler’s analysis in Kudora v. SPSJ Holdings holding

 a breach of contract cannot furnish the underlying wrong necessary to plead a civil conspiracy

 claim. 154 In Kudora, an investment advisor entered into several contracts with limited liability

 companies to give them investment advice in exchange for payment. 155 When the companies

 failed to pay him, he sued the entities for breach of contract, tortious interference with contract,

 tortious interference with prospective economic advantage, breach of the implied covenant of

 good faith and fair dealing, conversion, unjust enrichment, and civil conspiracy. 156 Chancellor

 Chandler dismissed all claims aside from the contract claims – emphasizing the investment

                                                  22
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 23 of 31 PageID #: 5286




 advisor’s claims are governed by contract law. 157        Regarding the civil conspiracy claim,

 Chancellor Chandler held, “a breach of contract cannot constitute an underlying wrong on which

 a civil conspiracy could be based” unless “the breach also constitutes an independent tort.”158

 He explained, “[j]ust as a plaintiff generally cannot use a claim for tortious interference with

 contract to impose additional damages on contracting parties . . . , a plaintiff cannot use a claim

 for civil conspiracy to impose on contracting parties . . . additional damages for a breach of a

 contract, beyond those reasonable under contract law for the breach of contract.” 159

          Like in Kudora, where the investment advisor asserted many theories of liability but

 ultimately alleged only a straightforward breach of contract, VoterLabs’ civil conspiracy claim is

 Ethos Group Entities and Mr. Terek conspired to breach the Service Agreement. A conspiracy to

 breach a contract is not cognizable under Delaware law. VoterLabs cites no cases in which a

 court found “malicious breach” to be an underlying wrong. We find no basis to sustain this

 claim.

 III.     Conclusion

          We dismiss all claims against David Terek, Ethos Group, Inc., and Ethos Group

 Resources, Inc., for lack of personal jurisdiction without prejudice.       We dismiss the civil

 conspiracy claim against Ethos Consulting and tortious interference claims against Ethos Group

 Holdings for failure to state a claim without prejudice        VoterLabs may proceed with the

 malicious breach claim and the remaining contract claims against Ethos Consulting subject to

 timely amendment under today’s Order.




 1
   We derive the facts from the allegations in the second amended Complaint and, to the extent
 relevant, the facts adduced during jurisdictional discovery. The facts adduced in jurisdictional
 discovery, filed at ECF Doc. No. 191 and 192, will be referred to by the ECF Document Number
 and the pagination assigned by ECF.

                                                 23
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 24 of 31 PageID #: 5287




 2
     ECF Doc. No. 147 ¶¶ 3, 159 -63.
 3
   We refer to: Ethos Group Consulting Services, LLC as “Ethos Consulting”; Ethos Group
 Services, Inc. as “Ethos Services”, Ethos Group, Inc. as “Ethos Inc.”, Ethos Group Resources,
 Inc. as “Ethos Resources”; Ethos Group Holdings, Inc.” as “Ethos Holdings.” We will refer to
 Ethos Services, Ethos Inc., and Ethos Resources collectively as the “Texas Entities”. Where it is
 not clear which Ethos Group entity is acting or when the Ethos Group entities collectively act we
 will refer to the entity or entities as “Ethos Group.”
 4
     ECF Doc. No. 192 at 10.
 5
     ECF Doc. No. 147 ¶¶ 3, 159 -63.
 6
     Id. ¶ 10
 7
     Id., ECF Doc. No. 191 and 305-06.
 8
     Id. ¶ 13.
 9
     ECF Doc. No. 191 at 43, 305.
 10
      ECF Doc. No. 147 ¶ 14.
 11
      Id. ¶¶ 15-16.
 12
      Id. ¶ 18.
 13
      Id. ¶ 19.
 14
      Id. ¶ 21.
 15
      Id. ¶¶ 23-28.
 16
      Id. ¶ 28.
 17
      Id.
 18
      Id.
 19
      Id.
 20
      ECF Doc. No. 191 at 46, 50, 308.
 21
      Id. ¶ 32.
 22
      Id. ¶ 34.
 23
      Id. ¶ 35.

                                                24
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 25 of 31 PageID #: 5288




 24
      Id.
 25
      Id. ¶ 38.
 26
      Id.
 27
      Id. ¶ 43.
 28
      Id.
 29
      Id. at ¶ 45.
 30
      Id. at ¶ 43-46.
 31
      Id. at ¶ 50.
 32
      Id. at ¶ 56.
 33
      Id.
 34
      ECF Doc. No. 192 at 60.
 35
      ECF Doc. No. 191 at 209.
 36
      ECF Doc. No. 191 at 2.
 37
      ECF Doc. No. 147 at ¶ 75.
 38
      Id. at ¶ 76-7.
 39
      Id. at ¶ 77.
 40
      Id. at ¶ 79.
 41
      Id. at ¶ 80.
 42
      Id. at ¶ 82.
 43
      Id. at ¶ 88.
 44
      Id.
 45
      Id. at ¶ 89-90; ECF Doc. No. 191 at 55.
 46
      Id. at ¶¶ 91-92.
 47
      Id. at ¶ 94.
 48
      Id.

                                                25
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 26 of 31 PageID #: 5289




 49
      Id. at ¶ 95.
 50
      Id. at ¶ 96.
 51
      Id. at ¶ 97.
 52
      Id. at ¶¶ 99-100.
 53
      Id. ¶ 101.
 54
      Id. ¶ 129.
 55
      Id. at ¶ 104.
 56
      Id. at ¶ 105.
 57
      Id. at ¶ 106.
 58
      Id.
 59
      Id. ¶ 111.
 60
      Id.
 61
      Id. ¶ 113.
 62
      Id. ¶ 114.
 63
      Id. ¶ 115.
 64
      Id. at ¶ 117.
 65
      Id.
 66
      Id.
 67
      Id. at ¶ 118.
 68
      Id. at ¶ 120.
 69
      Id. at ¶ 125.
 70
      Id. at ¶ 126.
 71
      Id.
 72
      Id. at ¶ 131.
 73
      Id.

                                      26
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 27 of 31 PageID #: 5290




 74
      Id.
 75
      Id. at ¶ 132.
 76
      Id. at ¶ 134.
 77
      Id.
 78
      Id.
 79
      Id. ¶ 141.
 80
      Id. at ¶ 142.
 81
      Id. ¶ 145.
 82
      Id. at ¶ 152-53.
 83
      ECF Doc. No. 2.
 84
      ECF Doc. No. 22.
 85
      Id. at 13-14.
 86
      Id. at 27.
 87
      ECF Doc. No. 52.
 88
      ECF Doc. No. 103.
 89
      ECF Doc. No. 122.
 90
      ECF Doc. No. 147.
 91
      Id.
 92
      Id.
 93
   See supra, note 2 (defining the Texas Entities as Ethos Inc., Ethos Resources, and Ethos
 Services).
 94
    VoterLabs did not assert an alter ego theory of jurisdiction and instead it informed us it is
 “studying the issue” after completing jurisdictional discovery. ECF Doc. No. 190 at 24 (using
 ECF pagination). It moved for leave to amend yesterday without the Ethos parties’ consent to an
 amendment. .ECF Doc. No. 199. The motion is not ripe. We today grant VoterLabs leave to
 timely amend one last time based on the knowledge to date. We deny the pending motion to
 amend as moot.


                                               27
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 28 of 31 PageID #: 5291




 95
      Fed. R. Civ. P. 4(k)(1)(A).
 96
    Intellectual Ventures I LLC v. Ricoh Co. Ltd., 67 F. Supp. 3d 656, 659 (D. Del. 2014) (“To
 establish personal jurisdiction, a plaintiff must produce facts sufficient to satisfy two
 requirements by a preponderance of the evidence, one statutory and one constitutional.”)
 97
      10 Del. C. § 3104.
 98
   ANI Pharms., Inc. v. Method Pharms., LLC, No. 17-1097, 2019 WL 176339 (D. Del. Jan. 11,
 2019).
 99
      Shoemaker v. McConnell, 556 F. Supp. 2d 351, 354-55 (D. Del. 2008).
 100
    Chandler v. Ciccoricco, No. 19842-NC, 2003 WL 21040185 (Del. Ch. May 5, 2003) (citing
 Instituto Bancario Italiano SpA v. Hunter Eng’g Co., 449 A.2d 210, 225 (Del. 1982)).
 101
       Instituto Bancario Italiano Spa v. Hunter Eng’g Co., 449 A.2d at 225.
 102
       833 F. Supp. 433, 443-47 (D. Del. 1993).
 103
       Id.
 104
       Id. at 443-44.
 105
       Id. at 439.
 106
       Id.
 107
       Id. at 444.
 108
       6 Del. C. § 18-109.
 109
    Endowment Research Grp. LLC v. Wildcat Venture Partners, LLC, No. 2019-0627, 2021 WL
 841049, at *38 (Del. Ch. Mar. 5, 2021) (quoting Vichi v. Koninklijke Phillips Elecs. N.V., No.
 2578-VCP, 2009 WL 4345724, at *8 (Del. Ch. Dec. 1, 2009)).
 110
       Id.
 111
       No. 20-1698, 2021 WL 2156503, at *2 (D. Del. May 27, 2021).
 112
       Id. at *5.
 113
       Id.
 114
       Id.
 115
       Id.


                                                  28
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 29 of 31 PageID #: 5292




 116
    Int’l Shoe Co. v. State of Wash., Office of Unemployment Comp. & Placement, 326 U.S. 310,
 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)).
 117
       Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011).
 118
       Daimler AG v. Bauman, 571 U.S. 117, 119 (2014) (quoting Goodyear, 564 U.S. at 919).
 119
    Malik v. Cabot Oil & Gas Corp., 710 F. App’x 561, 563 (3d Cir. 2017) (quoting Daimler AG,
 571 U.S. at 137).
 120
    Kurz v. Holiday Hospitality Franchising, LLC, No. 19-2129, 2019 WL 5068646, at *3 (E.D.
 Pa. Oct. 9, 2019) (quoting Daimler AG, 571 U.S. at 139 n.19).
 121
    Alcatel-Lucent, 441 F. Supp. 3d at 73 (quoting Chavez v. Dole Food Co., 836 F.3d 205, 223
 (3d Cir. 2016)).
 122
       Kraus v. Alcatel-Lucent, 441 F. Supp. 3d 68, 73 (E.D. Pa. 2020).
 123
   TruInject Corp. v. Nestle Skin Health, S.A., No. 19-592, 2019 WL 6828984, at *11 (D. Del.
 Dec. 13, 2019).
 124
       Id.
 125
       Id.
 126
       Id.
 127
       Mr. Terek signed the agreement on behalf of Ethos Consulting.
 128
   Gen. Elec. Co. v. Deutz AG, 270 F.3d 144, 150 (3d Cir. 2001) (quoting Burger King Corp. v.
 Rudzewicz, 471 U.S. 462, 472 (1985)).
 129
    Danziger & De Llano, LLP v. Morgan Verkamp LLC, 948 F.3d 124, 130 (3d Cir. 2020)
 (quoting O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 317 (3d Cir. 2007)).
 130
       Id. (quoting O’Connor, 496 F.3d at 316).
 131
    Remick v. Manfredy, 238 F.3d 248, 255–56 (3d Cir. 2001); see also Miller Yacht Sales, Inc.
 384 F.3d at 99.
 132
       Danziger & De Llano, LLP, 948 F.3d at 130.
 133
       O’Connor, 496 F.3d at 318.
 134
    Stursberg v. Morrison Sund, Pllc, No.20-1635, 2020 WL 7319546, at *9 (E.D. Pa. Dec. 11,
 2020) (quoting Shafik v. Curran, No. 09-2469, 2010 WL 2510194, at *5 (M.D. Pa. June 17,
 2020)).


                                                  29
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 30 of 31 PageID #: 5293




 135
    Numeric Analytics, LLC v. McCabe, 161 F. Supp. 3d 348, 354 (E.D. Pa. 2016) (quoting
 Burger King Corp., 471 U.S. at 476).
 136
       See Danziger & De Llano, LLP, 948 F.3d at 129–30.
 137
    Marten v. Godwin, 499 F.3d 290, 297 (3d Cir. 2007) (internal citations omitted). “Courts
 have reached different conclusions about whether the Calder test modifies or simply adds to the
 general test for specific jurisdiction.” McCabe, 161 F. Supp. 3d at 357 n.3. In Danziger & De
 Llano, LLP v. Morgan Verkamp LLC, our Court of Appeals recently instructed the “effects test”
 applies when determining “[w]hether a plaintiff’s claims ‘arise out of or relate to’ the
 defendant’s contacts within the forum state.” Danziger & De Llano, LLP, 948 F.3d at 130.
 138
    IMO Industries, Inc. v. Kiekert AG, 155 F.3d 254, 265–66 (3d Cir. 1998) (footnote omitted);
 see also Danziger & De Llano, LLP, 948 F.3d at 130.
 139
       410 A.2d 148, 149-50 (Del. 1979).
 140
       Id. at 150.
 141
       Id. at 152.
 142
       ECF Doc. No. 103 at 12.
 143
       ECF. Doc. No. 122.
 144
    Pub. Int. Research Grp. Of N.J., Inc. v. Magnesium Elektron, Inc., 123 F.3d 111, 116 (3d Cir.
 1997).
 145
    Ripsom v. Beaver Blacktop, Inc., No. 83C-AU-128, 1988 WL 32071 at *16 (Del. Super. Apr.
 6, 1988), aff’d, 567 A.2d 418 (Del. 1989) (quoting Reiver v. Murdoch & Walsh, P.A., 625 F.
 Supp. 998, 1015 (D.Del. 1985)).
 146
    Dynamis Therapeutics, Inc. v. Alberto-Culver, Inc., No. 09-773, 2010 WL 3834405, at *5 (D.
 Del. Sept. 24, 2010) (quoting Lucent Info. Mgmt. v. Lucent Techs., 5 F.Supp.2d 238, 243
 (D.Del.1998)).
 147
    Id. (quoting Del. State Univ. Student Housing Found. v. Ambling Mgmt. Co., 556 F.Supp.2d
 367, 377–78 (D.Del.2008)).
 148
       Id. (citing Del. State Univ. Student Housing Found., 556 F. Supp. 2d at 367).
 149
       Id. (citing Del. State Univ. Student Housing Found., 556 F. Supp. 2d at 367).
 150
       Data Mgmt. In’l., Inc. v. Saraga, 2007 WL 2142848, at *3 (Del. Super. Ct. July 25, 2007).
 151
       Tani v. FPL/Next Era Energy, 811 F. Supp. 2d 1004, 1025 (D. Del. 2011).
 152
       Id.

                                                   30
Case 1:19-cv-00524-MAK Document 201 Filed 08/04/21 Page 31 of 31 PageID #: 5294




 153
       Id.
 154
       971 A.2d 872, 892 (Del. Ch. 2009).
 155
       Id.
 156
       Id. at 877.
 157
     See id. at 893 (“The core of plaintiff's claim in this case is that he is owed money pursuant to
 a limited liability company agreement to which he is a party. Generally, when a plaintiff's claims
 are governed by a contract, the available remedies will be limited to those available for breach of
 that contract. Accordingly, it should come as no surprise that the complaint has failed to state a
 claim upon which relief can be granted for many of the non-contractual claims that were asserted
 in the complaint.”)
 158
       Id. at 892.
 159
       Id. at 892 n.73.




                                                 31
